POWER OF ATTORNEY STATE OF NEW YORK ) ) ss. COUNTY OF NEW YORK ) KNOW ALL MEN BY THESE PRESENTS: THAT I, StephenA. Crane, being a Director of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, MichaelP. Kiley, JohnF. Frye, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security Benefit Life Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 15th day of February, 2012. STEPHEN A. CRANE StephenA. Crane SUBSCRIBED AND SWORN to before me this 15th day of February, 2012. BRANDON J. TAYLOR Notary Public My Commission Expires: April 19, 2014 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, WayneS. Diviney, being a Director of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, MichaelP. Kiley, JohnF. Frye, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security Benefit Life Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2012. WAYNE S. DIVINEY WayneS. Diviney SUBSCRIBED AND SWORN to before me this 14th day of February, 2012. MARIA CLARA OLSON Notary Public My Commission Expires: 5-28-2013 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, HowardR. Fricke, being a Director of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, MichaelP. Kiley, JohnF. Frye, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security Benefit Life Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 8th day of February, 2012. HOWARD R. FRICKE HowardR. Fricke SUBSCRIBED AND SWORN to before me this 8th day of February, 2012. MARIA CLARA OLSON Notary Public My Commission Expires: 5-28-2013 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, JohnF. Frye, being a Director and Chief Financial Officer of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, MichaelP. Kiley, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security Benefit Life Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 8th day of February, 2012. JOHN F. FRYE JohnF. Frye SUBSCRIBED AND SWORN to before me this 8th day of February, 2012. Notary Public My Commission Expires: 4-7-14 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, JohnF. Guyot, being a Director of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, MichaelP. Kiley, JohnF. Frye and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security Benefit Life Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 7th day of February, 2012. JOHN F. GUYOT JohnF. Guyot SUBSCRIBED AND SWORN to before me this 7th day of February, 2012. MARIA CLARA OLSON Notary Public My Commission Expires: 5-28-2013 POWER OF ATTORNEY STATE OF NEW YORK ) ) ss. COUNTY OF WESTCHESTER ) KNOW ALL MEN BY THESE PRESENTS: THAT I, StephenR. Herbert, being a Director of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, MichaelP. Kiley, JohnF. Frye, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security Benefit Life Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2012. STEPHEN R. HERBERT StephenR. Herbert SUBSCRIBED AND SWORN to before me this 14th day of February, 2012. ELISA SCARAZZINI Notary Public My Commission Expires: 5/31/14 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, MichaelP. Kiley, being a Director and Chief Executive Officer of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, JohnF. Frye, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security Benefit Life Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 8th day of February, 2012. MICHAEL P. KILEY MichaelP. Kiley SUBSCRIBED AND SWORN to before me this 8th day of February, 2012. RACHEL MEYER Notary Public My Commission Expires: 6/5/2013 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, JamesF. Mullery, being a Director of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, MichaelP. Kiley, JohnF. Frye, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security Benefit Life Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 9th day of February, 2012. JAMES F. MULLERY JamesF. Mullery SUBSCRIBED AND SWORN to before me this 9th day of February, 2012. SHELLEY R. GOWER Notary Public My Commission Expires: 4-7-14 POWER OF ATTORNEY STATE OF NEW YORK ) ) ss. COUNTY OF NEW YORK ) KNOW ALL MEN BY THESE PRESENTS: THAT I, KatherineP. White, being a Director of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, MichaelP. Kiley, JohnF. Frye, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security Benefit Life Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 9th day of February, 2012. KATHERINE P. WHITE KatherineP. White SUBSCRIBED AND SWORN to before me this 9th day of February, 2012. LORENA VLAKIC Notary Public My Commission Expires: 1-4-2016 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, DouglasG. Wolff, being a Director of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, MichaelP. Kiley, JohnF. Frye, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security Benefit Life Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 9th day of February, 2012. DOUGLAS G. WOLFF DouglasG. Wolff SUBSCRIBED AND SWORN to before me this 9th day of February, 2012. SHELLEY R. GOWER Notary Public My Commission Expires: 4-7-14
